Title: From John Adams to Boston Patriot, 9 March 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, March 9th, 1811.
				
				The Hague, September 23, 1782—wrote to Mr. Secretary Livingston: “As this is a moment of great expectation; news of the greatest importance from the East Indies, the West Indies and North America, from Gibraltar, from Lord Howe’s fleet, and the combined fleets being hourly looked for, I take this opportunity to return to the Spanish Minister Comte Llano, a visit which I owed him.

The Comte told me, that he trembled for the news we should have from Gibraltar. I asked him if he thought there would be a battle at sea? He answered yes; he believed the combined fleet would meet Lord Howe and give him battle. I said that in this case, it would probably be but a running fight; his lordship’s object was to protect his convoy and get into the port; and he would not stop to fight more than should be unavoidable.Don Llano said however, that he believed the fate of Gibraltar would be decided before Howe could arrive; either the place taken or the assault given over. By his advices the attack was to begin the fourth or fifth of September. Howe sailed the twelfth, and would be probably twenty days at least on his way, which would leave a space of twenty-seven or twenty-eight days for the attack, which would decide it one way or another.I did not think it proper to tell the Comte my own apprehensions, and I wish I may be mistaken; but I have no expectation in my own mind, that the combined fleet will meet Lord Howe; that there will be any naval engagement; or that Gibraltar will surrender. They will make a horrid noise with their artillery against the place; but this noise will not terrify Elliot—Gibraltar will remain to the English another year, Lord Howe return to England, and all Europe will laugh. The English however, if they were wise would say, what is sport to you, is death to us, who are ruined by these expences.What has not, the earnest zeal of Spain to recover that impenetrable rock, cost the house of Bourbon, this war? And what is the importance of it? A mere point of honor. A trophy of insolence to England and a humiliation to Spain. It is of no utility, unless as an asylum for privateers in time of war. For it is not to be supposed, that the powers of Europe, now that the freedom of commerce is so much esteemed, will permit either England or Spain to make use of this fortress and asylum as an instrument to exclude any nation from the navigation of the Mediterranean.From the Hotel D’Espagne, I went to that of France; and the Duke de la Vauguion informed me, that he had a letter from the Comte de Vergennes, acquainting him, that he had received, in an indirect manner, a set of preliminaries, as from the British ministry, which they were said to be ready to sign; that he had sent Mr. De Rayneval to London, to know with certainty, whether those preliminaries came from proper authority or not.Thus we see, that two ministers from England and another from Holland, are at Paris, to make peace; the Comte D’Aranda is said to have powers to treat on the part of Spain; Mr. Franklin and Mr. Jay are present, on the part of the United States, and Mr. Gerard de Rayneval is in London. Yet, with all this, the British ministry have never yet given any proof of their sincerity, nor any authority to any one to treat with the United States. I believe the British ministry, even my Lord Shelburne, would give such powers, if they dared. But they dare not . They are afraid of the king, of the old ministry, and a great party in the nation; irritated every moment by the refugees, who spare no pains, and hesitate at no impostures, to revive offensive hostilities in America. If Gibraltar should be relieved, and their fleets should arrive from the West Indies and the Baltic, and they should not have very bad news from the East Indies; the nation will recover from its fright, occasioned by the loss of Cornwallis, Minorca and St Kitts; and the ministry will not dare to acknowledge American independence. In this case, Mr. Fox and Mr. Burke will lay the foundation of opposition; and the state of the finances will give them great weight. But the ministry will find means to provide for another campaign.To return to the Duke de la Vauguion, who informed me further that he had received instructions to propose to the Prince of Orange, a new plan of concert of operations: namely, that the Dutch fleet, or at least a detachment of it, should now in the absence of Lord Howe, sail from the Texel to Brest, and join the French ships there, in a cruise to intercept the British West India fleet. The Prince does not appear pleased with this plan. He has not yet accepted it. The grand pensionary appears to approve it, and support it with warmth. There is now a fine opportunity for the Dutch fleet to strike a blow, either alone upon the Baltic fleet, or in conjunction with the French, or even alone, upon the West India fleet. But the main spring of the machine is broken, or unbent. There is neither capacity nor good will among those who direct the navy.At dinner, in the course of the day, with Mr. Gyselaer, Mr. Vischer, and a number of their co–patriots at the Hotel de Dort, they lamented this incurable misfortune. Some of them told me, that the sums of money granted and expended upon their marine, ought to have produced them one hundred and twenty vessels of war, of all sizes; whereas they have not one quarter of the number. They have no more than twelve ships of the line in the Texel, reckoning in the number, two fifties. And they have not more than six or seven, in all the docks of Amsterdam, Zealand, the Maes, and Friesland, which can be ready next year.”The Hague, 5th October, 1782—wrote to Mr. Secretary Livingston: “On the third day of this month, about ten o’clock, a solemn deputation in three coaches, preceded by twelve messengers of state, went in procession to the house in the wood, to enter into conference with the statholder, concerning the past administration of the marine; in consequence of a resolution of the states of Holland and West Friesland, upon the proposition of the city of Leyden. Military honors were paid by the guards to the deputation from the sovereign as it passed. It consisted of Mr. Cornelis de Gyselaer, Gysbert Van Staveren, and Carel Wouter Vischer, pensionaries of Dort, Leyden and Amsterdam; Jacob Van Tuyler Van Nyevelt and Meynard Merens, secretaries of Rotterdam and Hoorn and Pieter Van Bleiswick, grand pensionary of Holland.They communicated their message in writing, and received a written answer, which is satisfactory.This is an important political manoeuvre, and will do much towards restoring the states to their constitutional dignity and authority. But whether it will stimulate the admiral general to greater exertions, time alone will discover. The states seem to be rolling the stone of Sissiphus.”
				
					John Adams.
				
				
			